DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2020 has been entered. 

Claim Status
Claims 1-67, 71, 74, 81, 84, and 88-89 are canceled.
Claims 68-70, 72-73, 75-80, 82-83, and 85-87 are under examination.

Priority
Applicant’s Arguments: The previously raised priority rejection has been maintained in the present Office Action. Specifically, the rejection sets forth that because allegedly “no claim meets both the enablement and description requirements... all claims under examination above receive the U.S. effective filing date of 12/08/17.”
solely in the interest of advancing prosecution and allowance, Applicant submits that the amended claims are enabled and supported by the contents of the application (and thus the earlier filed applications), as set forth in more detail below. Accordingly, Applicant respectfully submits that the effective date of the claimed application is therefore the earliest claimed priority date, i.e., April 13, 2009.
Examiner’s Response to Traversal:   Applicant’s arguments have been carefully considered and are found persuasive in part.  All claims under examination above save claims 77 and 87 find support in the first provisional application GB0904418.1.  Thus, those claims above receive 03/13/2009 as U.S. effective filing date.  However, neither of the provisional applications teaches the inhibitor R428.  Therefore, claims 77 and 87 receive the U.S. effective filing date of 03/01/2010.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2020 is being considered by the examiner.

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 68-70, 72-73, 75-80, 82-83, and 85-87 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments.

The rejection of claims 88-89 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter is withdrawn in view of Applicant’s amendments and arguments.  

Claim Rejections - 35 USC § 103
The rejection of claims 68-70, 72-73, 75, 78-80, 82-83, 85 and 88-89 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheburkin (EP1382969, published 01/21/2004), in view of Vernon (Current Biology, Vol. 14, R719-R721, 2004) is withdrawn in favor of the new 103 rejections below.

The rejection of claims  76-77 and 86-87 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheburkin (EP1382969, published 01/21/2004), in view of Vernon (Current Biology, Vol. 14, R719-R721, 2004) as applied to claims 68-75 and 78-85 above, and further in view of Holland (Cancer Research, Vol. 70, No. 4, Pg. 1544-1554, published online 02/09/2010) is withdrawn in favor of the new 103 rejections below.

Double Patenting
The rejection of claims 68-70, 72-73, 75-80, 82-83, and 85-89 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21-24 and 26 of U.S. Patent No. 9975953 in view of Cheburkin (EP1382969, published 01/21/2004), Vernon (Current Biology, Vol. 14, R719-R721, 2004) and Holland (Cancer Research, Vol. 70, No. 

The rejection of claims 68-70, 72-73, 75-80, 82-83, and 85-89 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 22-25 and 27 of U.S. Patent No. 9975954 in view of Cheburkin (EP1382969, published 01/21/2004), Vernon (Current Biology, Vol. 14, R719-R721, 2004) and Holland (Cancer Research, Vol. 70, No. 4, Pg. 1544-1554, published online 02/09/2010) is favor of the new rejection below. 

The rejection of claims 68-70, 72-73, 75-80, 82-83, and 85-89 on the ground of nonstatutory double patenting as being unpatentable over claims 2, 22-24 and 26 of U.S. Patent No. 10208121 in view of Cheburkin (EP1382969, published 01/21/2004), Vernon (Current Biology, Vol. 14, R719-R721, 2004) and Holland (Cancer Research, Vol. 70, No. 4, Pg. 1544-1554, published online 02/09/2010) is withdrawn in favor of the new rejection below. 

The rejection of claims 68-70, 72-73, 75-80, 82-83, and 85-89 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10317405 in view of Cheburkin (EP1382969, published 01/21/2004), Vernon (Current Biology, Vol. 14, R719-R721, 2004) and Holland (Cancer Research, Vol. 70, No. 4, Pg. 1544-1554, published online 02/09/2010) is withdrawn in favor of the new rejection below. 


New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 68-70, 72-73, 75-76, 78-80, 82-83, and 85-86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheburkin (EP1382969, published 01/21/2004, previously cited), in view of Rana (US2004/0152651, published 08/05/2004), Vernon (Current Biology, Vol. 14, R719-R721, 2004, previously cited), and Singh (US2007/0213375, published 09/13/2007).
New Ground of Rejection: Cheburkin presents a method of determining invasivity (potential for metastasis) of malignant disorders comprising determining the expression of Axl (Paragraph 0004).  They teach that high expression of Axl correlated with high invasivity (Paragraph 0004).  For example, there is a correlation between expression of 
A polyclonal antibody directed against the extracellular portion of Axl inhibits migration and invasivity of breast cancer cell lines (Paragraph 0054).  In addition, overexpression of Axl in weakly invasive breast cancer cell lines significantly increases their invasivity (Paragraphs 0054 and 0056).  Conversely, expression of a dominant negative form of Axl (dnAxl) in cancer cells can prevent invasion and metastasis (Paragraph 0053).  
The expression of invasivity-associated genes, like Axl, can be determined qualitatively or quantitatively in a sample comprising malignant cells from a human patient (Paragraph 0011).  The sample can be a biopsy or body fluid (0011). Gene expression can be compared to negative control samples from “normal" cells (Paragraph 0011), interpreted as cells from a subject free of cancer.  Determining gene expression can be performed at the protein level by immunological methods (Paragraph 0013) or on the mRNA level using PCR-based techniques (0012).  
Cheburkin concludes that Axl is a good candidate for signal-transduction therapy treatment strategies in which key pathways for hyperactive cell signaling that cause metastasis are targeted (Paragraph 0059).  Suppression of Axl gene expression in tumor therapy may be carried out by inhibition of Axl on the gene or transcript level (ex. RNAi) or on the protein level with inhibitory antibodies or peptibodies (Paragraph 0059).  
Taken together, Cheburkin teaches a prognostic method for determining cancer invasiveness by determining expression level of Axl.  Paragraph 0014 states that the 
Thus, Cheburkin clearly makes obvious a method of diagnosing a patient with metastatic cancer or cancer at higher risk of metastasis, as well as cancer treatable with an Axl inhibitor, and treating said patient with an Axl inhibitor.  
Cheburkin makes no mention of the role of Axl in epithelial-to-mesenchymal transition (EMT).  
Rana teaches that Axl is required for EMT during embryonic development (0232).
Thus, the prior art was well-aware before the filing of the instant application that Axl played a role in EMT.
With respect to the connection between EMT and metastasis, Vernon teaches that epithelial-mesenchymal transitions (EMT) are essential for progression of non-invasive tumor cells into malignant, metastatic carcinomas (Abstract).  EMT is a key event in the invasion step of metastasis (Pg. R719, Column 1, Paragraph, penultimate).  Cells undergoing an EMT experience transient structural changes resulting in loss of polarity 
Since the method of Cheburkin measures invasivity based on Axl expression, Axl contributes to EMT, and EMT contributes to metastasis of cancer cells, the method of Cheburkin can obviously measure level of Axl-controlled EMT, which based on the teachings of Rana and Vernon, one of ordinary skill in this art would recognize EMT as part of a cell becoming invasive.  EMT is part of said process. Therefore, any method that measures the level of Axl expression could obviously detect degree of an EMT regulated thereby via determination of invasiveness, the result of said EMT.  Said another way, the method of Cheburkin which measures high levels of Axl in malignant cancer cells measures higher occurrence of Axl-induced/regulated EMT also, which can obviously contribute to higher cancer cell invasivity.  One of ordinary skill in this art enjoys a reasonable expectation of success in reaching this conclusion since high Axl levels and EMT contribute to metastasis and Axl supports EMT as taught by Rana.  This association would have been obvious to one of ordinary skill in this art prior to the filing of the instant application in view of the teachings above.  
Also, though Cheburkin does not teach blood samples, only samples of body fluids with malignant cells therein, Vernon teaches metastasis involves intravasation or entry of cells into systemic circulation (Pg. 719, Column 1, Paragraph, penultimate).  Therefore, one of ordinary skill in this art would find it obvious to use a blood sample to look for 
Taken together, the combined teachings above clearly render obvious a method of diagnosing invasive breast cancer based on Axl expression.  Increased Axl expression in a tumor sample indicates increased invasivity or risk of metastasis compared to healthy control.  Due to the role of EMT for invasiveness taught by Vernon, it would have been obvious to one of ordinary skill in this art to conclude that increased Axl expression indicates increased level of Axl-regulated EMT in the invasive sample also as discussed above.  Thus, one of ordinary skill in this art reading the references above would be able to detect the level of Axl-regulated EMT using Axl expression.  Increased Axl would indicate increased EMT and invasiveness.  It would further be obvious to administer an Axl inhibitor to patients diagnosed with high Axl expression since they have higher Axl-regulated EMT levels compared to control and more invasive disease obviously.  Use of such an inhibitor on this patient group is taught by Cheburkin above and examples of said inhibitors are provided also.  
None of the authors above teach small molecule inhibitors of Axl.
Singh teaches small molecule inhibitors of Axl ((1260) and Abstract).  
It would have been obvious to one of ordinary skill in this art to use the inhibitors of Singh with those of Cheburkin in order to treat metastatic breast cancer that expresses Axl.  This is because it is obvious to combine two compositions known to be used for the same purpose for use for said purpose. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of 
Thus, the combined teachings above clearly render the claims above obvious.  A reasonable expectation of success would be had by one of ordinary skill in this art using higher Axl level to indicate higher EMT in invasive cancer cells and then identifying said cells for treatment with an Axl inhibitor as discussed supra.  For the advantage of better treating such cancers with higher invasivity and Axl expression, an Axl inhibitor would be obviously given to the patient.
Of note, all discussions below in response to Applicant’s arguments are also incorporated here to support the finding of obviousness.
Applicant’s Arguments Pertinent to New Ground of Rejection:  The rejection of the pending claims under pre-AIA  35 U.S.C. 103 has been maintained as allegedly obvious over Cheburkin (EP1382969; hereinafter “Cheburkin”) in combination with Vernon (Current Biology, Vol. 14, R719-R721, 2004; hereinafter “Vernon”).
Essentially, Cheburkin is cited as teaching “a method of determining invasivitv (potential for metastasis) of malignant disorders comprising determining the expression of Axl ” (Paragraph 0004 of Cheburkin) (emphasis added). Vernon is cited to teach that “epithelial-mesenchymal transitions (EMT) are essential for progression of non-invasive tumor cells into malignant, metastatic carcinomas.” (See Vernon at 
In the prior Response, Applicant asserted that the teachings of Vernon have been misinterpreted. Applicant previously explained that, and as explained in more detail herein, one skilled in the art would appreciate that the teaching in Vernon is incorrect. Specifically, EMT is not necessary for metastasis and is not in itself sufficient to cause metastasis. In that context, the rejection is fundamentally flawed. While Vernon asserts that EMT is essential to metastasis, Vernon actually contains no data of its own to support this assertion. Instead, Vernon refers to a number of earlier publications when drawing its conclusions on EMT and metastasis. However, the documents to which Vernon refers do not make the same conclusion or support the assertion that EMT is essential to metastasis. In fact, contrary to the statement in Vernon, the role of EMT in metastasis was inconclusive and hotly debated at the time of filing of the present application. Therefore, Vernon is not indicative of the level of knowledge in the prior art, as a whole, as of the effective date of the present application.
For at least the foregoing reasons, the Applicant respectfully submits that the obviousness rejection is unwarranted, and accordingly, reconsideration and withdrawal of the foregoing rejection is respectfully requested.
The previous rejection has been maintained on the grounds that: The entirety of the Applicants argument] is no more than unsupported allegation. [...] Measuring invasivity does implicitly measure EMT however based on the art of record which Applicant has not overcome or discredited. (Office Action at page 15).
prima facie case of obviousness, since Cheburkin and Vernon, each alone or in combination, fail to provide the necessary motivation or reasonable expectation of success for the ordinary skilled artisan to arrive at the claimed invention.
To establish a prima facie case of obviousness, it is necessary for the Examiner to apply a flexible teaching, suggestion, or motivation test to combine known elements in order to show that the combination is obvious. KSRInt’l Co. v. Teleflex Inc., 127 S. Ct. 1727 (2007). Importantly, the KSR Court noted that “rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (In re Kahn, 441 F.3d 911,988 (CA Fed. 2006) cited with approval in KSR). The rejection set forth in the Office Action fails to set forth a prima facie case of obviousness with respect to the pending claims for at least the following reasons.
Applicant respectfully submit that the foregoing rejection is based on a mischaracterisation of Applicant’s comments provided in the response dated February 19, 2020.
First, it is asserted that: Applicant cites two references to suggest that EMT is not required for metastasis. Both references were published in 2015. This is later than the priority date sought by Applicant and so the information contained therein is all post-filing and would have no effect on the obviousness of the claimed invention to one of ordinary skill in this art at the time of filing sought. Applicant's arguments are therefore not persuasive. (Office Action at page 14).
et al. Epithelial-to-mesenchymal transition is dispensable for metastasis but induces chemoresistance in pancreatic cancer. Nature. 2015 Nov 26;527(7579):525-30 (hereinafter “Zheng et al”); and Fischer et al.\ Epithelial-to-mesenchymal transition is not required for lung metastasis but contributes to chemoresistance. Nature. 2015 Nov 26;527 (7579):472-6 (hereinafter “Fischer et al”). The two provided references were not intended to themselves be considered in the context of technical motivation provided to the skilled person prior to the filing date of the application, as has been alleged. Instead, these were provided to underline the scientific fact that metastasis and EMT are neither equivalent processes, nor inextricably linked - induction of EMT is not necessary for metastasis to occur, and is not in itself sufficient to cause metastasis. This scientific fact was as true before the filing date of the application as it is now.
These two references were also provided as evidence of the lack of scientific consensus as to the precise role of EMT in metastasis. These references highlight that prior to their publication the involvement of EMT in metastasis was “a longstanding source of debate”, (Fischer et al, abstract). That is, these references serve to establish that at the filing date of the application there was no scientific consensus in the field of the invention as to the role EMT played in metastasis, and certainly that it was not a generally accepted view that EMT was essential to metastasis as the Office Action asserts.

The Office Action further stated that:... when one looks at appropriately dated references and over the full scope of cancer in the claims, one of ordinary skill in this art at the time would have no reason to doubt Vernon. Vernon teaches that epithelial-mesenchymal transitions (EMT) are essential for progression of non-invasive tumor cells into malignant, metastatic carcinomas (Abstract). EMT is a key event in the invasion step of metastasis (Pg. R719, Column 1, Paragraph, penultimate). Therefore, indicators of invasivity like Axl necessarily would indicate EMT as previously discussed. (Office Action at page 14).
Applicant submits that the only “appropriately dated reference” cited in the Office Action is Vernon, and this statement does nothing to counter the contention in Applicant’s last Response that Vernon is not indicative of the level of knowledge in the prior art as a whole and that the skilled person would therefore not have concluded that EMT is essential to metastasis based only on the teaching in Vernon.
would have reason to doubt the teaching of Vernon. As mentioned above, first, at the filing date of the application there was no scientific consensus in the field of the invention as to the role EMT played in metastasis, and the skilled person would therefore not have taken the teaching in Vernon at face value; and second, Vernon contains no data of its own that demonstrates or even supports the assertion that EMT is essential to metastasis. Instead, Vernon refers to two earlier literature references to support this assertion - Thiery, J. P. (2003). Epithelial-mesenchymal transitions in development and pathologies. Current Opinion in Cell Biology, 15(6), 740-746. doi:10.1016/j.ceb.2003.10.006 (2003; PMID: 14644200; hereinafter “Theiry”) and Vincent-Salomon, A., & Thiery, J. P. (2003). Host microenvironment in breast cancer development: Epithelial-mesenchymal transition in breast cancer development. Breast Cancer Research, 5(2). doi:10.1186/bcr578 (2003; PMID: 12631389; hereinafter “Vincent & Thiery”). (See Vernon R719 at column 1 first paragraph). Applicant submits Thiery and Vincent & Thiery herewith for the Examiner’s convenience. These references are also disclosed in an IDS filed concurrently with the present application for the Examiner’s consideration.
Applicant invites the Examiner to examine Thiery and Vincent & Thiery. While Vernon refers to Thiery and Vincent & Thiery to assert that “EMT is essential to metastasis,” neither Thiery nor Vincent & Thiery make this same conclusion. Instead, these present references only conclude that EMT may be involved in metastasis. For example, Thiery teaches that “a]nother strong argument that supports the role of EMT in carcinoma is the presence of micrometastatic tumour cells in lymph nodes and in the bone marrow. (Thiery, page 744, left-hand column, second to last paragraph) (emphasis .EMT is also likely to be important in tumor progression (Vincent & Thiery, page 104, right hand column, first paragraph) (emphasis added). In fact, Thiery also teaches that metastasis without EMT has been observed (see Thiery, page 740, last paragraph to page 741, first paragraph).
Moreover, the statement that “indicators of invasivity like Axl necessarily would indicate EMT as previously discussed” is factually incorrect. (See Office Action at page 14) (emphasis added). This is clearly set out and supported by the two previously provided references, Fischer et al, and Zheng et al. Zheng et al. teaches that “[e]pithelial-to-mesenchymal transition is dispensable for metastasis but induces chemoresistance in pancreatic cancer”. (See Zheng et al. at Title). Further, Fischer et al. teaches that “[e]pithelial-to-mesenchymal transition is not required for lung metastasis but contributes to chemoresistance.” (See Fischer et al. at Title). Therefore, Fischer et al. and Zheng et al. both teach that metastasis is not necessarily indicative of EMT. Just because EMT may play some role in some types of metastasis does not mean that: (a) measuring metastasis implicitly involves measuring EMT; or (b) disclosure of a role for Axl in metastasis is equivalent to disclosure of a role for Axl in EMT. Indeed, the present application was the first to describe a role for Axl in the EMT process despite the lack of scientific consensus in the field as of the effective date of the present application.
It is also asserted that Applicant then alleges that the art cited by Vernon, which would enable Vernon's discussion, does not drawn Vernon's conclusion. This is not found persuasive since Applicant merely alleges this and fails to particularly point out any instance of the mismatch between Vernon's conclusion and that of their cited art. Said 
However, Applicant is not required to demonstrate that the cited art of Vernon states the opposite of Vernon. Applicant need only to demonstrate that this art does not say what Vernon alleges it says i.e.. Applicant is only required to “discredit” “the art of record” as later explained in the Office Action. (Office Action Page 15).
As explained above, the art referred to in Vernon does not make the same conclusions as Vernon, i.e., that “EMT is essential to metastasis,” at least at page 744, left-hand column, second to last paragraph of Thiery (“Another strong argument that supports the role of EMT in carcinoma is the presence of micrometastatic tumour cells in lymph nodes and in the bone marrow. ”) (emphasis added); and page 104, right hand column, first paragraph of Vincent & Thiery (“...EMT is also likely to be important in tumor progression.”) (emphasis added). Furthermore, and notwithstanding, Thierry does say the opposite of Vernon, that metastasis can occur without EMT. (See Thiery, page 740, last paragraph to page 741, first paragraph).
It is additionally asserted that Based on Vernon, one of ordinary skill in this art would view EMT as essential to metastasis. Applicant provides no art of the time that contradicts this, only alleging its existence. Thus, the argument is not found persuasive. Applicant has failed to give any rationale why Vernon is incorrect as of the filing date. (Office Action at page 15).
Applicant submits that the assertion that “one of ordinary skill in this art would view EMT as essential to metastasis” is incorrect at least for the reasons already outlined at best, references and prior knowledge in the field demonstrate that EMT’s relationship to metastasis is unknown, but that EMT is not essential to metastasis. (See discussion above; see also Thiery, page 740, last paragraph to page 741, first paragraph).
In addition, the Applicant refers the Examiner to the following literature reference which was published before the filing date of the application as further evidence that the skilled person would not have taken the teaching in Vernon at face value (as already explained more fully above): Christiansen, J. J., & Rajasekaran, A. K. (2006). Reassessing Epithelial to Mesenchymal Transition as a Prerequisite for Carcinoma Invasion and Metastasis. Cancer Research, 66(17), 8319-8326. doi:10.1158/0008-5472.can-06-0410 (hereinafter “Christiansen & Rajasekaran”), as submitted concurrently herewith for the Examiner’s convenience. This reference is also being disclosed in a IDS submitted with the present filing for the Examiner’s consideration. Christiansen & Rajasekaran teaches that “EMT represents just one mechanism in the global metastatic carcinoma development process”. (See Christiansen & Rajasekaran at least at Abstract).
With regards to the comment that “Applicant has failed to give any rationale why Vernon is incorrect as of the fding date,” it is noted again that it is a scientific fact that metastasis and EMT are neither equivalent processes, nor inextricably linked. (Office Action at page 15). Clearly, the assertion in Vernon has therefore always been incorrect. Furthermore, at the filing date of the application, there was no scientific consensus in the field of the invention as to the role EMT played in metastasis, and it was not a generally accepted view that EMT was essential to metastasis - thus Vernon would not have motivated the skilled person to arrive at the subject matter of the present invention.
as a whole at the effective date of the application. Based on the totality of the prior art available at that time, and the debate regarding the role of EMT in metastasis (see generally, Fisch et al, Zheng et al., Thierry, Vincent & Thierry, and Christiansen & Rajasekaran), a skilled person at the effective date of the application would not have concluded that EMT is essential to metastasis based only on the teaching in Vernon.
Lastly, it is stated in the Office Action that “Applicant disagrees with their own argument by confessing the EMT plays some role in some metastases above.” (See Office Action at page 15).
Applicant submits that it is unclear why the statement “That EMT plays some role in some types of metastasis does not mean that the two can be considered equivalent processes, that measuring metastasis implicitly involves measuring EMT, or that disclosure of a role for Axl in metastasis is equivalent to disclosure of a role for Axl in EMT is considered to be inconsistent with the other arguments presented in Applicant’s last Response. Indeed, the references described herein establish that it is possible for EMT to play some role in some metastases but not others. This statement is entirely consistent with Applicant’s statements that EMT is not essential to metastasis and is not an equivalent process.
Accordingly, the literature establishes that EMT is not required for metastasis. Applicant understands that the “two references need not mention EMT and Axl together.” However, it is asserted in the Office Action that ... since the method of Cheburkin measures invasivity based on Axl expression, the method of Cheburkin implicitly measures level of EMT, which based on the teachings of Vernon, one of ordinary skill in 
As demonstrated above, EMT is not required as part of the process for a cell becoming invasive. Therefore, even if the method of Cheburkin measures Axl expression, a person skilled in the art would understand that any method that measures the level of Axl protein expression would not implicitly detect the degree of EMT. Indeed, “[s]aid another way, the method of Cheburkin which measures high levels of Axl in malignant cancer cells” would not inherently “measure[s] higher occurrence of EMT” because a person skilled in the art would know that EMT is not always present in cancer cells. (Id.). Therefore, it is not true that “[t]his association would have been obvious to one of ordinary skill in this art prior to the filing of the instant application in view of the teachings of Vernon.” (Id.).
For these reasons at least, even in view of the teachings of Cheburkin either alone or in combination with Vernon, the skilled person would not have had the requisite sound rationale to arrive at the claimed invention with a reasonable expectation of success.
Reconsideration and withdrawal of the foregoing rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive to obviate the new ground of rejection presented here which relies on additional teachings of the prior art.  In view of said teachings combined, this new rejection is made.  Applicant’s arguments cannot take into account 
Applicant argues that EMT is not required for metastasis.  This is of no moment in view of the new rejection above.  This is because both increased Axl and increased EMT will indicate invasivity of a cancer.  Also, Axl regulates EMT as discussed supra.  Therefore, it is more than reasonable for one of ordinary skill in this art to conclude that invasive cells with high Axl expression also have a high level of EMT.  Axl expression alone will determine the degree of invasivity and thus one of ordinary skill in this art need only make the small and obvious step to conclude that this invasivity is driven, at least in part, by Axl-regulated EMT.  In view of the teachings of Vernon, which support a strong role of EMT in metastasis, and Axl’s role in EMT as taught by Rana, this is a logical and easy step for one of ordinary skill in this art to make.  Thus, the claims above are obvious.  
Applicant appears to assert that EMT is not sufficient to cause metastasis, this point is not specifically supported by their evidence above and so is not persuasive. Regardless, there is no question of invasiveness in the obvious method since Axl indicates the same.
Since the obviousness rejection above does not rely on EMT being required for metastasis, all Applicant’s arguments over the same are moot.
Fischer and Zheng are still post-filing references and so do not teach away from the obvious invention.  It is of no moment that EMT is not required for all types of metastasis as stated above.  Therefore, this old argument is moot and not persuasive.  
Applicant’s arguments over Thiery and Vincent and Thiery do not each away from some role of EMT in a metastasis and so they are not in conflict with the instant rejection.  
Applicant then argues that Axl would not indicate EMT.  They point to post-filing references and so no appropriate teaching away from the instant rejection is provided.  Regardless, as explained in the new rejection, the correlation between Axl and EMT and invasivity is an obvious one to make.  Applicant argues that metastasis does not indicate EMT.  However, when two biomarkers Axl and EMT both indicate invasivity and there is a connection between Axl and EMT, as discussed above, it is obvious to conclude that the invasivity seen and treated with the obvious method can be in part Axl-regulated EMT.  Furthermore, Applicant argues they were the first to show a role of Axl in EMT.  This is factually incorrect in view of Rana.
With respect to Applicant’s arguments over Christiansen, Christiansen states that for most carcinomas, progression toward malignancy is accompanied by EMT (Abstract).  They also state that EMT is often considered a prerequisite for metastasis (Abstract).  
With respect to Applicant’s argument that Vernon would not have motivated one of skill to arrive at the claimed invention, this is not persuasive in view of the new ground of rejection and the clear evidence provided by Applicant themselves that the prior art was well aware of the strong role EMT can play in metastasis.  Regardless, the motivation here is to better treat patients via personalized medicine.  Vernon need not provide this entirely on their own either.  Thus, this attack on Vernon alone is not found persuasive.
With respect to Applicant’s arguments over EMT not being equivalent to metastasis previously made, it is acknowledged that Applicant’s argument were not inconsistent with their conclusion and said conclusion is not inconsistent with the instant rejection here.  Thus, the statement is moot.
Taken all together, the art of record and Applicant’s arguments, this new rejection must be made of record.

Claims 77 and 87 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheburkin (EP1382969, published 01/21/2004, previously cited), in view of Rana (US2004/0152651, published 08/05/2004), Vernon (Current Biology, Vol. 14, R719-R721, 2004, previously cited), and Singh (US2007/0213375, published 09/13/2007) as applied to claims 68-70, 72-73, 75-76, 78-80, 82-83, and 85-86 above, Holland (Cancer Research, Vol. 70, No. 4, Pg. 1544-1554, published online 02/09/2010, previously cited).
As discussed supra, the combined teachings of Cheburkin, Rana, Vernon, and Singh render obvious a method of diagnosing breast cancer with higher EMT and invasivity based on increased Axl expression compared to control.  It would further have been obvious to administer an Axl inhibitor to patients diagnosed with high Axl expression since they have high EMT levels and more invasive disease as discussed above.  Use of such an inhibitor on this patient group is taught by Cheburkin above. All discussions of these teachings and reasons for obviousness are incorporated here.
None of the references teaches use of R428 in treating the diagnosed patient.  
Holland teaches the small molecule Axl inhibitor R428 (Abstract).  R428 blocked breast cancer cell invasion (Abstract).  Therefore, it would have been obvious to use R428 in the methods of Cheburkin along with Axl inhibitors provided by Cheburkin and Singh since all are taught for the same purpose.  Furthermore, substituting the inhibitors of Cheburkin and/or Singh with R428 would amount to nothing more than substitution of one predictably functional drug for another and this too would therefore have been obvious.   Holland also states that R428 synergizes with cisplatin to inhibit breast cancer metastasis.  Therefore, for this advantage of synergy it would have also been obvious to use R428 in the treatment of the patients of Cheburkin.  Thus, the combined teachings above clearly render obvious the instant claims supra.
Applicant’s Arguments Pertinent to New Ground of Rejection:  Applicant presents the same arguments as above over this rejection also and states that Holland does not cure the deficiencies.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  See above for a response to Applicant’s arguments.  In view of the new ground of rejection, Holland cures the only deficiencies they need to cure which is teaching of R428.  Thus, this new rejection is made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicant’s Arguments Pertinent to All New Rejections Below:  Applicant states that the combined teachings of Cheburkin, Vernon, and Holland would have led one of ordinary skill in this art to the claimed invention with a reasonable expectation of success and the patents do not cure the deficiencies.
Examiner’s Response to Traversal:  See above for a rebuttal to Applicant’s arguments.  The patents below merely support the clear conclusion of obviousness from the combination of Cheburkin, Rana, Vernon, Singh, and Holland.  Thus, the new rejections below are made.

s 68-70, 72-73, 75-80, 82-83, and 85-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21-24, and 26 of U.S. Patent No. 9975953 in view of Cheburkin (EP1382969, published 01/21/2004, previously cited), Rana (US2004/0152651, published 08/05/2004), Vernon (Current Biology, Vol. 14, R719-R721, 2004, previously cited), Singh (US2007/0213375, published 09/13/2007) and Holland (Cancer Research, Vol. 70, No. 4, Pg. 1544-1554, published online 02/09/2010, previously cited). 
The combined teachings of Cheburkin, Rana, Vernon, Singh, and Holland are discussed supra and all reasons why combinations thereof render all claims above obvious is incorporated here.  The addition of the patented claims merely further supports this finding of obviousness.
The patented claims are drawn to an anti-Axl antibody (claim 1) and method of using the same.  Patented claim 21 is drawn to a method of treating cancer comprising administering the anti-Axl antibody to a patient with cancer.  In view of the combined teachings of the prior art above, it would have been obvious to test a sample from the patient for Axl expression, thereby measuring EMT and invasiveness level to establish that the anti-Axl antibody would benefit the patient.  Patented claim 26 is drawn to a method of detecting metastatic cancer cells comprising contacting a sample with the anti-Axl antibody and so provides part of the obvious method supra.  
Thus, the combined teachings of the prior art and the patented claims clearly render obvious the instant claims.  
It is noted that the assignee of the patent differs from that of the instant application.

s 68-70, 72-73, 75-80, 82-83, and 85-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 22-25, and 27 of U.S. Patent No. 9975954 in view of Cheburkin (EP1382969, published 01/21/2004, previously cited), Rana (US2004/0152651, published 08/05/2004), Vernon (Current Biology, Vol. 14, R719-R721, 2004, previously cited), Singh (US2007/0213375, published 09/13/2007) and Holland (Cancer Research, Vol. 70, No. 4, Pg. 1544-1554, published online 02/09/2010, previously cited). 
The combined teachings of Cheburkin, Rana, Vernon, Singh, and Holland are discussed supra and all reasons why combinations thereof render all claims above obvious is incorporated here.  The addition of the patented claims merely further supports this finding of obviousness.
The patent claims are drawn to an anti-Axl antibody (Claim 1) and method of using the same.  Patented claim 22 is drawn to a method of treating cancer comprising administering the anti-Axl antibody to a patient with cancer.  In view of the combined teachings of the prior art above, it would have been obvious to test a sample from the patient for Axl expression, thereby measuring level of EMT and invasiveness to establish that the antibody would be of benefit to the patient.  Patented claim 27 is drawn to a method of detecting metastatic cancer cells comprising contacting the sample with the anti-Axl antibody.  This claim provides part of the obvious method above.
Thus, the combined teachings of the prior art and the patented claims clearly render obvious the instant claims.
It is noted that he assignee of the patent differs from that of the instant application.

s 68-70, 72-73, 75-80, 82-83, and 85-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 22-24, and 26 of U.S. Patent No. 10208121 in view of Cheburkin (EP1382969, published 01/21/2004, previously cited), Rana (US2004/0152651, published 08/05/2004), Vernon (Current Biology, Vol. 14, R719-R721, 2004, previously cited), Singh (US2007/0213375, published 09/13/2007) and Holland (Cancer Research, Vol. 70, No. 4, Pg. 1544-1554, published online 02/09/2010, previously cited). 
The combined teachings of Cheburkin, Rana, Vernon, Singh, and Holland are discussed supra and all reasons why combinations thereof render all claims above obvious is incorporated here.  The addition of the patented claims merely further supports this finding of obviousness.
The patented claims are drawn to an anti-Axl antibody (claim 2) and method of using the same.  Patented claim 22 is drawn to a method of treating cancer comprising administering the anti-Axl antibody to a patient with cancer.  In view of the combined teachings of the prior art above, it would have been obvious to test a sample from the patient for Axl expression, thereby measuring increased EMT and invasiveness to establish that the anti-Axl antibody would be of benefit to the patient.  Patented claim 26 is drawn to a method of detecting metastatic cancer cells comprising contacting a sample with the anti-Axl antibody.  This claim provides part of the obvious method supra.  
Thus the combined teachings of the art and the patented claims clearly render obvious the instant claims.
It is noted that the assignee of the patent differs from that of the instant application.

s 68-70, 72-73, 75-80, 82-83, and 85-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10317405 in view of Cheburkin (EP1382969, published 01/21/2004, previously cited), Rana (US2004/0152651, published 08/05/2004), Vernon (Current Biology, Vol. 14, R719-R721, 2004, previously cited), Singh (US2007/0213375, published 09/13/2007) and Holland (Cancer Research, Vol. 70, No. 4, Pg. 1544-1554, published online 02/09/2010, previously cited). 
The combined teachings of Cheburkin, Rana, Vernon, Singh, and Holland are discussed supra and all reasons why combinations thereof render all claims above obvious is incorporated here.  The addition of the patented claims merely further supports this finding of obviousness.
Patented claim 1 is drawn to a method of diagnosing and treating breast cancer comprising obtaining a sample from a subject, detecting a level of EMT in the sample by measuring AKT3 expression therein, diagnosing the subject with increased risk of metastatic breast cancer when the level of EMT is increased compared to a reference level and administering an Axl inhibitor to the subject.  Claim 8 recites a similar method.  These methods are very similar to those of instant claims save for the biomarker used.  Patented claims 6 and 13 state the Axl inhibitor is R428.  Combining these patented claims with the prior art above further supports the obviousness of the instant claims as one can use both AKT3 and Axl to measure EMT level and determine suitability of Axl inhibitor use in a cancer patient.  Thus, the patented claims combined with the prior art above clearly lead one of ordinary skill in this art to the instant claims.  
It is noted that the assignee of the patent differs from that of the instant application.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642